Order filed, July 24, 2013.




                                          In The
                                  Court of Appeals
                                        For The
                              First District of Texas
                                      ____________

                                  NO. 01-13-00173-CR

                              FEONA MASON, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                      On Appeal from the 178th District Court
                                Harris County, Texas
                    Trial Court Case 1282035



                                         ORDER

       The reporter’s record in this case was due February 8, 2012. See Tex. R. App. P.
35.1. On May 17, 2013, this court ordered the court reporter to file the record within 30
days. The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

       We order Tammy Adams, the official (or substitute) court reporter, to file the
record in this appeal within 30 days of the date of this order.
       No further extension will be entertained absent exceptional circumstances. The
trial and appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If the reporter does not timely file the record
as ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



       /s/ Justice Jane Bland

          Acting individually